Citation Nr: 0822794	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for residuals of 
frostbite of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The veteran testified at a hearing before the Board at the RO 
in March 2008; the undersigned Veterans Law Judge presided.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in May 2008.  
38 U.S.C.A. § 7207(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  The greater weight of the evidence does not show that the 
veteran has residuals of a right leg injury during service.  

2.  The greater weight of the evidence does not show that the 
veteran has residuals of a back injury during service.  

3.  The greater weight of the evidence does not show that the 
veteran has residuals of frostbite during service.  




CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
residuals of a right leg injury.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria are not met for service connection for 
residuals of a back injury.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The criteria are not met for service connection for 
residuals of frostbite.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran contends that, while he was serving in Korea as a 
machine gunner during the Korean Conflict, he sustained 
shrapnel injuries to his right leg and back, and that he 
suffered frostbite or cold injury to his feet.  

First, the Board observes that the veteran's service medical 
records and service personnel records were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In addition, the NPRC attempted to conduct a 
search for sick reports based on the veteran's report of 
assignment in "D" Co., 1402 Eng. Bn., but the records 
indicated that that unit served only in Ft. Lewis, 
Washington, not in Korea, as the veteran had reported.  The 
veteran did not respond to an additional request for his unit 
identification.  The Board would point out that the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The Board finds that it has met 
its heightened duty to obtain service department records in 
this case, where the evidence shows that the veteran's 
original service department records have been lost.  

Further, the DD Form 214 showed the veteran was in a combat 
engineer unit and that he had no foreign service.  The only 
other available official record relating to the veteran's 
service is the report of his separation examination, 
conducted in July 1953, just prior to his separation.  That 
report indicates that examination of his back, lower 
extremities, and feet was normal.  

At his personal hearing, the veteran described the alleged 
incident in which he sustained a shrapnel injury that injured 
his right leg, and noted that while he was hospitalized for 
treatment of his leg, doctors told him his frostbitten feet 
needed to be amputated, which he refused.  He also recalled 
an incident when he was unable to feel a Jeep run over his 
feet, following which he was treated for 2 or 3 days and 
returned to duty.  The veteran also testified regarding an 
incident during service where he injured his back loading 
ammunition into a truck, after which he was treated with 
shots and pills.  He stated that he eventually got to feeling 
a little better, where he could move around a little bit, but 
that his back never did heal completely.  The veteran also 
reported that his feet had bothered him since he left Korea, 
and really started giving him trouble 25 or 30 years ago, to 
the point that he could hardly walk around now.  He indicated 
that he had difficulty walking, that he would sometimes fall 
down, and that his feet and legs would swell up so that he 
couldn't put on a shoe.  Finally, the veteran described his 
lady friend's having removed a piece of metal about the size 
his thumbnail from his back.  He indicated that all of his 
doctors since service, especially his foot doctor, had told 
him that his leg problem was due to his injuries in service.  

The veteran has submitted a letter from his sister that 
states he was in the army in Korea during the years of 1951, 
1952, and 1953.  

No post-service medical records are available until a private 
treatment report dated in June 1995 that noted the veteran 
felt a pop in his back while helping his son work on a car 
approximately 3 weeks earlier.  The examiner diagnosed acute 
lumbosacral strain with sciatica, with possible herniated 
nucleus pulposus.  Treatment records dated in 1997 show that 
the veteran twisted his right ankle and that he had had right 
lower extremity edema for approximately one month.  A private 
examiner in May 1999 indicated that the veteran had mild 
arthritic complaints and 2+ pitting edema in both lower legs; 
the veteran stated he had more swelling in his right leg 
because he had a gunshot wound to that leg.  

In March 2004 private outpatient records, it was noted that 
the veteran had begun having left hip and left lower back 
pain; a diagnosis of arthritis of the low back and left hip 
was recorded in June 2004.  A VA examiner in April 2005 
recorded that the veteran had bilateral flat feet, as well as 
"bunion/frostbite;" that examiner did not indicate what 
clinical findings or other information led him to list a 
diagnose frostbite.  In June 2005, the veteran was seen for 
routine debridement of mycotic/dystrophic toenails 
bilaterally.  X-rays of the veteran's ribs for shrapnel in 
August 2006 were reportedly normal.    

The veteran has not identified any additional pertinent 
treatment records that are available.  Although his service 
medical records and service personnel records are not 
available through no fault of his own, he has not identified 
any medical records reflecting treatment for any of the 
claimed conditions prior to 1995 - more than 40 years after 
his separation from service.  More importantly, however, 
despite the veteran's hearing testimony that "all of his 
doctors" have told him that his claimed conditions are 
related to his in-service injuries, none of the treatment 
records indicate that any physician has attributed any of his 
conditions to service.  

In fact, the records suggest that his back disorder began in 
1995, while working on a car.  Also, although the veteran was 
evaluated for possible deep vein thrombosis (DVT) when he was 
noted to have right lower extremity edema in 1997, tests for 
that disorder were apparently negative.  Further, dystrophic, 
mycotic toenails, and stasis changes in the skin of his lower 
extremities have been reported, but no examiner has related 
those findings to possible frostbite residuals.  And no 
examiner has suggested that the veteran's peripheral vascular 
disease (PVD) had its origins with frostbite in service.  

In summary, although the absence of essentially all service 
records makes it difficult to document that the veteran 
sustained the claimed injuries in service, the report of his 
separation examination is completely normal regarding the 
areas he claims were involved.  In addition, although the 
veteran identified the unit he reportedly served with in 
Korea, the NPRC has stated that that unit did not go to 
Korea, but, rather, was stationed at Ft. Lewis, Washington, 
and his DD Form 214 indicates he had no foreign service.  
Moreover, the record does not reflect continuity of 
symptomatology from the veteran's time of service until the 
present time for any of his claimed conditions.  Finally, no 
post-service examiner has related any specific current 
clinical findings or manifestations to the injuries the 
veteran has claimed he sustained in service.  The Board finds 
that that evidence clearly outweighs the veteran's hearing 
testimony and the statement by his sister regarding his 
alleged service and injuries in Korea.  

Therefore, the Board concludes that the criteria are not met 
for any of the claimed disorders.  

For the foregoing reasons, the claims for service connection 
for a right leg disorder, a back disorder, and residuals of 
frostbite of the feet must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claims, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of letters from the agency of original jurisdiction (AOJ) to 
the appellant in March 2004, December 2004, and January 2005.  
The letters informed the appellant of what evidence was 
required to substantiate his claims, and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The required notice was provided before the adverse decision 
in April 2005.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, including 
at two hearings.  Although the veteran was not given the 
specific information required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), until March 2006, shortly 
after the Court issued its decision, that notice timing error 
is non-prejudicial in light of the Board's denial of service 
connection for his claimed disorders.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at two hearings, to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  VA treatment records covering the entire 
period of the appeal have been received.  All available 
service treatment and personnel records have been obtained.  
The Board notes that the veteran was not given a VA 
compensation examination; however, the requirements of 
38 C.F.R. § 3.159(c)(4) are not met.  The information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim, and the alleged event, injury 
or disease in service upon which these claims are based, 
i.e., the veteran's combat service in Korea, is inconsistent 
with the veteran's DD Form 214.  No further development 
action is necessary.  


ORDER

Service connection for a right leg disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for residuals of frostbite of the feet is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


